DETAILED ACTION


 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 and October 28, 2021 have been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Modlin et al. (previously cited) in view of Albee et al. (US PGPub No. 2012/0308512 - previously cited), Fisher et al. (previously cited), and Agrawal et al. (Ultrasonics Sonochemistry 2017 36:367-374) as evidenced by the Hydrogenated Catmint Oil reference (previously cited), Span® 80 reference (www.chemicalbook.com/ProductChemicalPropertiesCB0419567_EN.htm 2017) and Tween® 80 reference (Sigma Aldrich Material Data Safety Sheet for Tween® 80 2014).
Modlin et al. teach a composition for dispersal into the air (atmosphere) in order to repel insects (see abstract). The apparatus employed is an ultrasonic repellant humidifier that vaporizes a composition that comprises an insect repellant (see column 3 lines 7-15; instant claims 1, 13, and 24). The composition is exemplified as comprising cedarwood oil and rhiodinol oil as the insect repellants, however the repellant can be other natural oils (see column 3 lines 7-10 and column 9 line 53-column 10 line 11). An exemplary composition for dispersion includes 5% repellant oil, 0.75% of emulsifier envisioned as sodium lauryl sulfate, and 94.25% water and inert ingredients (see 

Fisher et al. teach that the hydrogenation of catmint oil provides an enriched source of insect repellency in the oil (see paragraphs 2-4 and 8). They teach the utility of the hydrogenated oil in protecting people and animals (see paragraph 8). They point to dihydronepetalactone, an insect repellant compound of catmint oil, as being increased by their distillation and hydrogenation process (see paragraphs 3-5 and 12). Fisher et al. highlight the volatility of the active ingredients as an advantage that facilitates its repellency around a surface to which it has been applied (see paragraph 62). Fisher et al. teach the formulation of the hydrogenated oil into various carriers where water is explicitly named (see paragraph 62). Emulsification of the hydrogenated oil into a formulation is also detailed as is its application by spray and dispersal into the air (see paragraphs 68 and 76). Fisher et al. go on to teach the concentration of the hydrogenated oil in a formulation as 0.01 to 20 wt% (see paragraphs 53 and 77).
Agrawal et al. teach that a nanoemulsion composition of citronella oil made via cavitation yields a high release rate, desirable stability and long term insect repellency due to the small particle size achieved via the preparation technique (see page 367 first column last partial paragraph-second column first partial paragraph). The composition is composed only of water, the emulsifiers Span® 80 and Tween® 80, and citronella oil at 1% w/v where the ratio of emulsifier to oil is 0.4 (see page 368 first column last paragraph-second column fifth paragraph; instant claims 1 and 13-14). An optimization study was conducted, where the ratio of emulsifier to oil was modified by adjusting the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the hydrogenated catmint oil of Fisher et al. into a nanoemulsion form like that employed for the citronella oil of Agrawal et al. and employ it as the composition dispersed by Modlin et al. The exchange of the hydrogenated catmint oil for a natural insect repellant oil of Modlin et al. would have been obvious because Albee et al. teach catmint oil as an alternative for several of the oils that are explicitly named as insect repellant natural oils by Modlin et al. and because Fisher et al. teach the hydrogenated form of this oil is enriching the insect repellant  compound in the oil. The modification is additionally obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The carrier vehicle of Modlin et al. is quite similar to that of Agrawal et al. and is not limited to this exemplified embodiment. Given the teaching by Albee et al. that catnip oil and citronella oil can be delivered from the same vehicle for use as insect repellents, the application of the carrier/vehicle of Agrawal et al. to the hydrogenated catnip oil of Fisher et al. would have been obvious and had a reasonable expectation of success. The practice of this modified method of Modlin et al. then employs a composition consisting of hydrogenated catnip oil at 1% (w/v), emulsifier at 1%(w/v) and the remainder water. When the density of the Span® 80, Tween® 80, catmint oil, and water, which are all approximately 1 g/ml, is considered, the volume percent and weight percent for a given component are equivalent. The result is a composition consisting of hydrogenated catnip oil at 1 vol%, emulsifier (Span® 80 and Tween® 80) at 1 vol% and .

Claims 1 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Modlin et al. in view of Albee et al., Fisher et al., and Agarwal et al. as evidenced by the Hydrogenated Catmint Oil reference, the Tween® 80 reference, and the Span® 80  as applied to claims 1 and 13-25 above, and further in view of Porter et al. (previously cited).
Modlin et al. in view of Albee et al., Fisher et al., and Agarwal et al. as evidenced by the Hydrogenated Catmint Oil reference, the Tween® 80 reference, and the Span® 80 reference render obvious the limitations of instant claim 13 where the formulation employed in the method contains 1 vol% hydrogenated catmint oil, emulsifier and water where the ratio of emulsifier to oil is 1 that has been modified such that the hydrogenated catmint oil is present at 0.01 to 20 vol% and the water is adjusted accordingly. A range for the emulsifier proportion is not explicitly recited.
Porter et al. teach an essential oil and water based formulation that is applied to the environment to repel unwanted insects (see abstract and paragraphs 11-13 and 16). The composition contains a variety of essential oils, water, a pH modifier, and an emulsifier (see paragraphs 12 and 31 and table 1). The emulsifier is present at 0 to 1 vol%, the total essential oils at 0.5 vol%, the pH modifier at 1 to 2 vol%, and the carrier solution/water at 96.5 to 98.5 vol% (see table 1). Environmental application includes broadcast spraying and misting (see paragraph 16). An example provides a combination of several essential oils that are each provided at 0.05 or 0.1 vol% and a directive that variations of 20 to 30% from the provided values are still within the bounds of those envisioned (see table 1 and paragraph 20). Several of the oils detailed by Modlin et al. as insect repellant are included amongst those employed by Porter et al., including citronella oil (see table 1 and Modlin et al. table 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of emulsifier in the 


Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection have been withdrawn and new grounds of rejection based upon a modified collection of prior art are detailed to address the new limitations.

Regarding rejections over Modlin et al. in view of others:
The applicant argues that Albee et al. do not teach that catmint oil is an alternative to the natural oil insect repellant oils of Modlin et al. The examiner disagrees. Albee et al. offer a small subset of the known insect repellant natural oils and teach 
The applicant further argues that there would not have been a reasonable expectation of success for hydrogenated catmint oil as an insect repellant because there are no examples of its action in Albee et al. To the contrary, Fisher et al. explicitly teach their hydrogenated catmint oil for this specific purpose. They cite US PGPub No. 2005/112166 as supporting their teaching that dihydronepetalactone, a component of catmint oil, is effective as an insect repellant. This reference demonstrates the effectiveness of this compound at repelling insects and Fisher et al. notes that their distillation and hydrogenation process concentrates this compound in the catmint oil. Thus, the artisan of ordinary skill would have had good reason to expect the effectiveness of the selection of the hydrogenated form of catmint oil of Fisher et al. as the natural oil active dispersed into the air via the apparatus of Modlin et al. in order to deter insects.
The applicant further argues that the hydrogenated product of Fisher et al. only contains 2-20% of the initial catmint oil as though this is an indication of a lack of 


Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/CARALYNNE E HELM/Examiner, Art Unit 1615